UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1144



ZORA BACKOULAS-SPRING,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 23, 2008                  Decided:   August 29, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eric H. Singer, Rockville, Maryland, for Petitioner. Gregory G.
Katsas, Acting Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Kristin K. Edison, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Zora Backoulas-Spring (“Backoulas”), a native and citizen

of the Republic of Congo, petitions for review of an order of the

Board of Immigration Appeals (“Board”).     Backoulas challenges the

Board’s order adopting and affirming the immigration judge’s denial

of a waiver of inadmissibility under 8 U.S.C. § 1159(c) (2006), and

her ruling that Backoulas’ prior conviction was for a particularly

serious crime under 8 U.S.C. § 1231(b)(3)(B) (2006), rendering him

ineligible for withholding from removal.         Backoulas argues the

immigration judge used evidence beyond the record supporting his

attempted burglary conviction to make the determinations that he

was dangerous and his conviction was particularly serious. Finding

no legal error, we deny the petition for review.

          Under 8 U.S.C. § 1252(a)(2)(B)(ii) (2006), this court

lacks jurisdiction to review any discretionary decision denying

relief, such as the denial of a waiver of inadmissibility or the

determination that a conviction is for a particularly serious

crime.   This court does have jurisdiction, however, to review

constitutional   claims   and   questions   of     law.    8   U.S.C.

§ 1252(a)(2)(D) (2006).

          We have reviewed the issues Backoulas raises with respect

to the standards employed by the immigration judge in determining

Backoulas was dangerous based on his attempted burglary conviction.

We see no error of law, as the correct standard was used.      Insofar


                                - 2 -
as the immigration judge found Backoulas’ crime was dangerous, we

lack jurisdiction to review that discretionary decision.

          Likewise, we find no error with respect to the standard

the immigration judge used to find Backoulas’ attempted burglary

was a particularly serious crime.     We lack jurisdiction to review

the immigration judge’s ultimate, discretionary conclusion.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -